                                            Case 5:17-cr-00331-EJD Document 59 Filed 05/29/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                           UNITED STATES OF AMERICA,
                                   8                                                        Case No. 5:17-cr-00331-EJD-1
                                                        Plaintiff,
                                   9                                                        ORDER DENYING DEFENDANT’S
                                                 v.                                         REQUEST FOR JUDICIAL
                                  10                                                        RECOMMENDATION FOR
                                           FABIAN MONTANO-PELAYO,                           TRANSFER TO HOME
                                  11                                                        CONFINEMENT
                                                        Defendant.
                                  12                                                        Re: Dkt. No. 57
Northern District of California
 United States District Court




                                  13          Defendant Fabian Montano-Pelayo is currently serving a 24 month sentence for his

                                  14   conviction of distribution and possession with the intent to distribute five-hundred (500) grams or

                                  15   more of a mixture or substance containing a detectable amount of methamphetamine, its salts,

                                  16   isomers, or salts of its isomers, in violation of Title 21, United States Code, Sections 841(a)(1),

                                  17   and 841(b)(1)(A)(viii), at USP Atwater, with an anticipated release date of October 10, 2020.

                                  18   USP Atwater has not yet reported a positive COVID-19 test.1 Defendant is scheduled to report to

                                  19   a Residential Reentry Center (RRC) in July 2020. Specifically, Defendant is scheduled to transfer

                                  20   to an RRC in Oakland, California, on July 27, 2020.

                                  21          Pending before the Court is Defendant’s request that the Court recommend to the Bureau

                                  22   of Prisons (“BOP”) that Defendant be placed in home confinement for the maximum period

                                  23   permissible, pursuant to the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”),

                                  24   Pub. L. No. 116-136, 134 Stat. 281 (March 27, 2020), the Second Chance Act of 2007, and 18

                                  25   U.S.C. § 3621. Dkt. No. 57. More specifically, Defendants request that the Court recommend to

                                  26
                                       1
                                  27    This may be due to limited availability of testing, however.
                                       CASE NO.: 5:17-CR-00331-EJD-1
                                  28   ORDER DENYING DEFENDANT’S REQUEST FOR JUDICIAL RECOMMENDATION FOR
                                       TRANSFER TO HOME CONFINEMENT
                                                                                         1
                                           Case 5:17-cr-00331-EJD Document 59 Filed 05/29/20 Page 2 of 3




                                   1   the BOP that he be transferred to home confinement to serve the remainder of his sentence.

                                   2   Defendant’s parents are prepared to receive him in their 3-bedroom home, where he can self-

                                   3   quarantine.

                                   4          Defendant asserts that his transfer to home confinement will help the BOP decrease its

                                   5   population and risk without posing a risk of transmitting COVID-19 to the greater community.

                                   6   Further, Defendant asserts that he does not pose a danger to the community because he committed

                                   7   a first-time, non-violent drug offense, he has a stable, full-time employment offer, he earned a

                                   8   GED while incarcerated, and successfully completed an intensive drug education program.

                                   9          The government takes no position on Defendant’s motion to the extent it seeks a

                                  10   recommendation of home confinement. Dkt. No. 58. The government contends, however, that if

                                  11   Defendant’s motion is construed as a motion for compassionated release, the Court should deny

                                  12   the request because Defendant has failed to exhaust his administrative remedies.
Northern District of California
 United States District Court




                                  13          Defendant’s request for a recommendation of home confinement is DENIED because it is

                                  14   not feasible. In order for the BOP to place an inmate on home confinement, there has to be a

                                  15   home confinement bed at an RRC readily available to the inmate for the duration of the remaining

                                  16   sentence. Id. That way, if home confinement is unsuccessful, the inmate returns to an RRC to

                                  17   complete the sentence rather than to an institution. Id. Defendant’s Unit Team at USP Atwater

                                  18   asked that Defendant be reviewed for home confinement on May 12, 2020. All home confinement

                                  19   slots at the RRC are full until December of 2020. Therefore, the BOP would not be able to

                                  20   transfer Defendant to home confinement until sometime in or after December of 2020, which is

                                  21   after Defendant’s anticipated release date.

                                  22          To the extent Defendant’s request might be construed as a request for compassionate

                                  23   release,2 the request is DENIED for failure to exhaust administrative remedies. In his request,

                                  24   Defendant states that he sent a letter dated April 26, 2020, to the Warden at USP Atwater

                                  25

                                  26   2
                                         Although Defendant’s motion is not styled as motion for compassionate release, Defendant cites
                                  27   to caselaw addressing motions for compassionate release.
                                       CASE NO.: 5:17-CR-00331-EJD-1
                                  28   ORDER DENYING DEFENDANT’S REQUEST FOR JUDICIAL RECOMMENDATION FOR
                                       TRANSFER TO HOME CONFINEMENT
                                                                                       2
                                           Case 5:17-cr-00331-EJD Document 59 Filed 05/29/20 Page 3 of 3




                                   1   requesting release from custody to home confinement. Dkt. No. 57. As of May 20, 2020,

                                   2   however, the BOP has no record of the Defendant having submitted an administrative motion for

                                   3   compassionate release to the Warden. Moreover, Defendant has not shown that COVID-19 is at

                                   4   present materially affecting the operations at USP Atwater. Nor has Defendant shown that he

                                   5   presently suffers from serious medical conditions that place him at a high risk of a severe infection

                                   6   should he contract COVID-19.

                                   7          IT IS SO ORDERED.

                                   8   Dated: May _29_, 2020

                                   9                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       CASE NO.: 5:17-CR-00331-EJD-1
                                  28   ORDER DENYING DEFENDANT’S REQUEST FOR JUDICIAL RECOMMENDATION FOR
                                       TRANSFER TO HOME CONFINEMENT
                                                                       3
